GRIFFIN, Judge,
concurring specially in result.
I agree that it is appropriate to reverse the summary final judgment because the legal *288basis for it was wrong. Because of the procedural posture of this case, however, there is a lot about the facts of this dispute that we just don’t know and a good deal of what we have some information about doesn’t make much sense. I wouldn’t want what, in some instances, amounts to assumption or inference in our exposition of the facts to be taken as gospel simply because they appear in the opinion. Similarly, there is dicta in the opinion that involves issues of law not yet developed and others, such as footnote 3, with which I simply disagree. I do agree, however, that the summary judgment was improvidently entered and that the case needs to go back for further development of the facts and law.